    Case 21-03003-sgj Doc 55 Filed 05/26/21                    Entered 05/26/21 19:40:12            Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
                                                           1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 21-03003 (SGJ)
                                                                        )
JAMES D. DONDERO,                                                       )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

      I, Hannah Bussey, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On May 21, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Debtor's Witness and Exhibit List with Respect to Hearing to be Held on May 25,
          2021 [Docket No. 46]


Dated: May 26, 2021
                                                      /s/ Hannah Bussey
                                                      Hannah Bussey
                                                      KCC
                                                      Meidinger Tower
                                                      462 South 4th Street
                                                      Louisville, KY 40202


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03003-sgj Doc 55 Filed 05/26/21   Entered 05/26/21 19:40:12   Page 2 of 5



                             EXHIBIT A
           Case 21-03003-sgj Doc 55 Filed 05/26/21                       Entered 05/26/21 19:40:12             Page 3 of 5
                                                                Exhibit A
                                                          Adversary Service List
                                                         Served via Electronic Mail


            Description                      CreditorName                CreditorNoticeName                        Email
                                                                                                  john@bondsellis.com;
                                                                   John Y. Bonds, III, John T.    john.wilson@bondsellis.com;
                                                                   Wilson, IV, Bryan C. Assink,   bryan.assink@bondsellis.com;
                                  Bonds Ellis Eppich Schafer       Clay M. Taylor, William R.     clay.taylor@bondsellis.com;
 Counsel for James Dondero        Jones LLP                        Howell, Jr.                    william.howell@bondsellis.com
 Financial Advisor to Official                                     Earnestiena Cheng, Daniel H    Earnestiena.Cheng@fticonsulting.com;
 Committee of Unsecured Creditors FTI Consulting                   O'Brien                        Daniel.H.O'Brien@fticonsulting.com
                                                                   Melissa S. Hayward, Zachery Z. MHayward@HaywardFirm.com;
 Counsel for the Debtor              Hayward & Associates PLLC     Annable                        ZAnnable@HaywardFirm.com
 Counsel for UBS Securities LLC                                    Andrew Clubok, Sarah           andrew.clubok@lw.com;
 and UBS AG London Branch            Latham & Watkins LLP          Tomkowiak                      sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC                                    Asif Attarwala, Kathryn K.     asif.attarwala@lw.com;
 and UBS AG London Branch            Latham & Watkins LLP          George                         Kathryn.George@lw.com
 Counsel for UBS Securities LLC                                    Jeffrey E. Bjork, Kimberly A.  jeff.bjork@lw.com;
 and UBS AG London Branch            Latham & Watkins LLP          Posin                          kim.posin@lw.com
 Counsel for UBS Securities LLC                                                                   Zachary.Proulx@lw.com;
 and UBS AG London Branch            Latham & Watkins LLP          Zachary F. Proulx, Jamie Wine Jamie.Wine@lw.com
                                                                                                  mclemente@sidley.com;
                                                                   Matthew Clemente, Alyssa       alyssa.russell@sidley.com;
 Counsel for Official Committee of                                 Russell, Elliot A. Bromagen,   ebromagen@sidley.com;
 Unsecured Creditors                 Sidley Austin LLP             Dennis M. Twomey               dtwomey@sidley.com
                                                                                                  preid@sidley.com;
                                                                   Penny P. Reid, Paige Holden    pmontgomery@sidley.com;
 Counsel for Official Committee of                                 Montgomery, Juliana Hoffman,   jhoffman@sidley.com;
 Unsecured Creditors                 Sidley Austin LLP             Chandler M. Rognes             crognes@sidley.com
                                                                   Deborah Deitsch-Perez, Michael deborah.deitschperez@stinson.com;
 Counsel for James Dondero           Stinson LLP                   P. Aigen                       michael.aigen@stinson.com




Highland Capital Management, L.P.
Case No. 19-34054                                                Page 1 of 1
Case 21-03003-sgj Doc 55 Filed 05/26/21   Entered 05/26/21 19:40:12   Page 4 of 5



                             EXHIBIT B
                            Case 21-03003-sgj Doc 55 Filed 05/26/21              Entered 05/26/21 19:40:12         Page 5 of 5
                                                                          Exhibit B
                                                                    Adversary Service List
                                                                  Served via First Class Mail

             Description                    CreditorName                 CreditorNoticeName                  Address1                 City     State    Zip
                                                                    John Y. Bonds, III, John T.
                                                                    Wilson, IV, Bryan C. Assink,
                                     Bonds Ellis Eppich Schafer     Clay M. Taylor, William R.      420 Throckmorton Street,
Counsel for James Dondero            Jones LLP                      Howell, Jr.                     Suite 1000                    Fort Worth   TX      76102
Counsel for UBS Securities LLC and                                  Andrew Clubok, Sarah            555 Eleventh Street, NW,
UBS AG London Branch                 Latham & Watkins LLP           Tomkowiak                       Suite 1000                    Washington   DC      20004
Counsel for UBS Securities LLC and                                  Asif Attarwala, Kathryn K.      330 North Wabash Avenue,
UBS AG London Branch                 Latham & Watkins LLP           George                          Ste. 2800                     Chicago      IL      60611
Counsel for UBS Securities LLC and                                  Jeffrey E. Bjork, Kimberly A.
UBS AG London Branch                 Latham & Watkins LLP           Posin                           355 S. Grand Ave., Ste. 100   Los Angeles CA       90071
Counsel for UBS Securities LLC and
UBS AG London Branch                 Latham & Watkins LLP           Zachary F. Proulx, Jamie Wine 1271 Avenue of the Americas New York         NY      10020
                                                                    Deborah Deitsch-Perez,        3102 Oak Lawn Avenue,
Counsel for James Dondero            Stinson LLP                    Michael P. Aigen              Suite 777                   Dallas           TX      75219




Highland Capital Management, L.P.
Case No. 19-34054                                                        Page 1 of 1
